department of the treasury internal_revenue_service washington d c ‘chief counsel date number info release date conex-112045-09 uil the honorable richard shelby united_states senate washington dc dear senator shelby am responding to your letter of date on behalf of your constituent wrote about the dollar_figure limit on capital_loss deductions that an individual taxpayer may claim each year as you requested responded directly to response lam enclosing a copy of my i hope this information is helpful if you need further assistance please call me at or at sincerely george j blaine associate chief_counsel income_tax and accounting enclosure office of hier counsel department of the treasury internal_revenue_service washington d c date conex-112045-08 uil dear 1am responding to your inquiry to senator richard shelby senator shelby wrote to us on your behalf and asked us to respond directly to you about the dollar_figure limit on capital_loss deductions that an individual taxpayer may claim each year the dollar_figure limitation_on_capital_losses greater than capital_gain on form_1040 schedule d reflects a statutory limitation that congrass set in in sec_1211 of the internal revenue cade please note that sec_121 b limits only the amount deductible per year it does not deny a deduction for capital losses in excess of dollar_figure if you have a capital_loss that is greater than dollar_figure you may deduct dollar_figure in the year of the loss then deduct the excess up to the dollar_figure yearly limit in later years until you have fully deducted the entire capital_loss or at sincerely wdentification number identification_number hope this information is helpful if you have additional questions please contact george j blaine associate chief_counsel income_tax accounting cc the honorable richard shelby
